On Rehearing
PER CURIAM.'
Plaintiff has filed application for rehearing, in which he claims that our decree remanding his cause is indefinite and should be clarified. We are authorized to clarify the decree without the necessity of granting a rehearing, and accordingly our decree is recast so as to read as follows:
For these reasons this cause is remanded to the lower court for the purpose of adducing evidence to establish appellate jurisdiction. When appellate jurisdiction has been so established, orders of appeal may then be taken, returnable to the appellate court having jurisdiction.
All costs to await final determination of this cause.
Rehearing denied.